UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6622


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

TERRY FENNER,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:95-cr-00095-MJG-1)


Submitted: August 16, 2018                                        Decided: August 21, 2018


Before WYNN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Fenner, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terry Fenner appeals the district court’s order denying his motion for a sentence

reduction under 18 U.S.C. § 3582(c)(2) (2012). We conclude that the court did not abuse

its discretion in denying the motion because Sentencing Guidelines Amendment 599 does

not affect Fenner’s Guidelines sentence. See United States v. Muldrow, 844 F.3d 434, 437

(4th Cir. 2016) (stating standard). Accordingly, we affirm the district court’s order. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2